       Case 1:20-cv-01253-DAD-SAB Document 36 Filed 09/16/21 Page 1 of 1



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10
11   MELVIN R. ARRANT,                            )   Case No.: 1:20-cv-01253-DAD-SAB (PC)
                                                  )
12                 Plaintiff,                     )
                                                  )   ORDER DISCHARGING WRIT OF HABEAS
13          v.                                    )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                  )   MELVIN R. ARRANT, CDCR #K-98602
14   KELLY SANTORO, et.al.,
                                                  )
               Defendants.
15                                                )
                                                  )
16                                                )

17          A settlement conference in this matter commenced on September 16, 2021. Inmate Melvin R.

18   Arrant, CDCR #K-98602, is no longer needed by the Court as a participant in these proceedings, and

19   the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

20
21   IT IS SO ORDERED.

22
        Dated:    September 16, 2021                       /s/ Barbara   A. McAuliffe           _
23                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                      1
